 

Exhibit 10.61

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of June 2, 2015, is
entered into between Twinlab Consolidated Holdings, Inc., a Nevada corporation
with its principal place of business at 632 Broadway, Suite 201, New York, New
York 10012 ("Company"), the David L. Van Andel Trust, under Trust Agreement
dated November 30, 1993, a Michigan trust with an address at 3133 Orchard Vista
Drive SE, Grand Rapids, MI 49546, ("Purchaser"), and David L. Van Andel, an
individual with an address at 3133 Orchard Vista Drive SE, Grand Rapids, MI
49546 (“Van Andel”).

 

RECITALS

 

A.          Company and Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.

 

B.          Purchaser wishes to purchase, and Company wishes to sell, upon the
terms and conditions stated in this Agreement, an aggregate of 3,289,474 shares
of common stock, par value $0.001 per share (the “Common Stock”), of Company, at
a purchase price of $0.76 per share (the 3,289,474 shares of Common Stock to be
purchased by Purchaser hereunder are referred to herein as the “Shares”).

 

C.          Van Andel, who serves as Trustee of Purchaser, is the holder of that
certain Warrant Agreement, dated September 5, 2014, which was assumed by the
Company on September 16, 2014 (the “2014 Warrant”). Subject to the purchase and
sale agreements between Purchaser and Company on the terms set forth herein, Van
Andel wishes to surrender the 2014 Warrant for no additional consideration.

 

D.          Contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Warrant Agreement,
substantially in the form attached hereto as Exhibit A (the “First Warrant
Agreement”), pursuant to which, among other things, Company is granting
Purchaser the right to purchase an additional 3,289,474 shares of Common Stock
at a price of $0.01 per share.

 

 

 

 

E.          Contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Warrant Agreement,
substantially in the form attached hereto as Exhibit B (the “Second Warrant
Agreement” and collectively with the First Warrant Agreement, the “Warrant
Agreements”), pursuant to which, among other things, Company is granting
Purchaser the right to purchase an additional 12,987,012 shares of Common Stock
at a price of $0.385 per share.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.           Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing (as defined in Section 2), Company shall issue and sell
to Purchaser, and Purchaser shall purchase from Company, the Shares. The
aggregate purchase price for the Shares shall be $2,500,000.24 (the "Purchase
Price").

 

2.           Surrender of 2014 Warrant. Subject to the terms and conditions set
forth herein, at the Closing, Van Andel shall for no additional consideration
surrender to the Company the 2014 Warrant.

 

3.           Closing. Subject to the terms and conditions contained in this
Agreement, the purchase and sale of the Shares contemplated hereby shall take
place at a closing (the "Closing") to be held at 10:00 a.m. on June 2, 2015 (the
"Closing Date") at the offices of Wilk Auslander LLP, 1515 Broadway, 43rd Floor,
New York, New York 10036, or at such other place or on such other date as
Purchaser and Company may mutually agree upon in writing. At the Closing,
Company shall deliver to Purchaser a stock certificate or certificates
evidencing the Shares, and Purchaser shall deliver to Company the Purchase Price
by wire transfer of immediately available funds to an account designated in
writing by Company to Purchaser.

 

4.           Closing Deliveries.

 

(a)          On or prior to the Closing, Company shall issue, deliver or cause
to be delivered to Purchaser the following:

 

(i)          this Agreement, duly executed by Company; and

 

(ii)         the Warrant Agreements, duly executed by Company.

 

(b)          On or prior to the Closing, Purchaser shall deliver or cause to be
delivered to Company the following:

 

(i)          this Agreement, duly executed by Purchaser; and

 

2

 

 

(ii)         the Purchase Price for the Shares in United States dollars and in
immediately available funds, by wire transfer to Company’s account as previously
provided to Purchaser.

 

(c)          On or prior to the Closing, Van Andel shall deliver or cause to be
delivered to Company the following:

 

(i)          the original 2014 Warrant for surrender to and cancellation by
Company.

 

5.           Closing Conditions.

 

(a)          The obligation of Company to issue and sell the Shares to Purchaser
hereunder is subject to the satisfaction of the following conditions as of the
Closing:

 

(i)           the representations and warranties of Purchaser and Van Andel in
Section 7 hereof shall be true and correct on and as of the Closing Date with
the same effect as though made at and as of such date;

 

(ii)          Purchaser and Van Andel shall have performed and complied in all
material respects with all agreements and conditions required by this Agreement
to be performed or complied with by it prior to or on the Closing Date;

 

(iii)         Purchaser shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the transactions contemplated herein; and

 

(b)          The obligation of Purchaser to purchase the Shares from Company is
subject to the satisfaction of the following conditions as of the Closing:

 

(i)           the representations and warranties of Company in Section 6 shall
be true and correct on and as of the Closing Date with the same effect as though
made at and as of such date;

 

(ii)          Company shall have performed and complied in all material respects
with all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or on the Closing Date;

 

(iii)         Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the transactions contemplated herein;

 

6.           Representations and Warranties of Company. Company hereby
represents and warrants to Purchaser as follows:

 

3

 

 

(a)          Company is an entity duly incorporated, validly existing and in
good standing under the laws of the State of Nevada, with the requisite
corporate power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Company is not in violation
of any of the provisions of its articles of incorporation or bylaws. Company is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have a Material Adverse Effect. “Material Adverse Effect” means a
material adverse effect on the results of operations, assets, business or
financial condition of Company, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which Company
operates provided that such effects are not borne disproportionately by Company,
(ii) effects resulting from or relating to the announcement or disclosure of the
sale of the Shares or other transactions contemplated by this Agreement, or
(iii) effects caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with this Agreement.

 

(b)          Company has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby (including, but not limited to, the sale and delivery of the
Shares) have been duly authorized by all necessary corporate action on the part
of Company, and no further corporate action is required by Company, its Board of
Directors or its stockholders in connection therewith other than in connection
with the Required Approvals (as hereinafter defined). This Agreement has been
duly executed by the Company and is the legal, valid and binding obligation of
the Company enforceable against Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application or insofar as indemnification
and contribution provisions may be limited by applicable law.

 

4

 

 

(c)          The execution, delivery and performance by Company of this
Agreement and the consummation by Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Shares) do not and
will not (i) conflict with or violate any provisions of Company’s articles of
incorporation or bylaws or otherwise result in a violation of the organizational
documents of Company, (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Encumbrance upon any of the properties or assets of
Company or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any Material
Contract or (iii) subject to the Required Approvals, result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Company is subject
(including federal and state securities laws and regulations and the rules and
regulations, assuming the correctness of the representations and warranties made
by Purchaser herein, of any self regulatory organization to which Company or its
securities are subject), or by which any property or asset of Company is bound
or affected), except in the case of clause (ii) and clause (iii) such as would
not individually have a Material Adverse Effect. “Material Contract” means any
contract of Company that has been filed as an exhibit to the SEC Reports
pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K (including, for
purposes hereof, any contracts that are required to be filed as an exhibit to a
Form 10).

 

(d)          Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Company of the Transaction Documents (including the
issuance of the Securities), other than (i) the filing with the Commission of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iv) filing of a
report on Form 8-K disclosing the Company’s entry into this Agreement and
(v) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

 

(e)          The Shares have been duly authorized and, when issued and paid for
in accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and nonassessable and free and clear of all Encumbrances suffered or
permitted by Company, other than restrictions on transfer provided for in this
Agreement or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights. Assuming the accuracy of the representations and
warranties of Purchaser in this Agreement, the Shares will be issued in
compliance with all applicable federal and state securities laws.

 

(f)          There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the Company’s knowledge, threatened against or by
Company that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. “Company’s Knowledge” means with
respect to any statement made to the knowledge of Company, that the statement is
based upon the actual knowledge of the officers of Company who, as of the date
hereof, have responsibility for the matter or matters that are the subject of
the statement.

 

5

 

 

(g)          Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, for twelve (12) months preceding and including the date hereof
(or such shorter period as Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”), on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.

 

(h)          The financial statements of Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
U.S. Generally Accepted Accounting Principles (“GAAP”) applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

 

(i)          Assuming the accuracy of Purchaser’s representations and warranties
set forth in Section 6 of this Agreement (without giving effect to any
materiality qualifiers therein), no registration under the Securities Act is
required for the offer and sale of the Securities by Company to Purchaser under
this Agreement.

 

(j)          No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Company.

 

7.           Representation and Warranties of Purchaser and Van Andel.

 

Purchaser represents and warrants as follows:

 

(a)          Purchaser is a trust duly organized, validly existing and in good
standing under the laws of the State of Michigan.

 

(b)          Purchaser has all requisite power and authority to enter into this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Purchaser of
this Agreement, the performance by Purchaser of its obligations hereunder and
the consummation by Purchaser of the transactions contemplated hereby have been
duly authorized by all requisite action on the part of Purchaser. This Agreement
has been duly executed and delivered by Purchaser and (assuming due
authorization, execution and delivery by Company) this Agreement constitutes a
legal, valid and binding obligation of Purchaser enforceable against Purchaser
in accordance with its terms.

 

6

 

 

(c)          Purchaser is acquiring the Shares solely for its own account for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof. Purchaser acknowledges that the Shares are not
registered under the Securities Act, or any state securities laws, and that the
Shares may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable.

 

(d)          No governmental, administrative or other third party consents or
approvals are required by or with respect to Purchaser in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

(e)          There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of Purchaser, threatened against or by
Purchaser that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

(f)          Purchaser understands that the Shares are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Shares as principal for its own account and
not with a view to, or for distributing or reselling such Shares or any part
thereof in violation of the Securities Act or any applicable state securities
laws, provided, however, that by making the representations herein, Purchaser
does not agree to hold any of the Shares for any minimum period of time and
reserves the right, subject to the provisions of this Agreement, at all times to
sell or otherwise dispose of all or any part of such Shares pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws. Purchaser is acquiring the Shares hereunder in the ordinary
course of its business. Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares (or any Shares which are derivatives
thereof) to or through any person or entity; Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act or an entity engaged in a
business that would require it to be so registered as a broker-dealer.

 

(g)          At the time Purchaser was offered the Shares, it was, and at the
date hereof it is, an “accredited investor” as defined in Rule 501(a) under the
Securities Act. Purchaser has previously delivered an Accredited Investor
Questionnaire to Company indicating that Purchaser is an “accredited investor.”
As of the date of this Agreement, circumstances have not changed such that
Purchaser would not be an “accredited investor.”

 

7

 

 

(h)          Purchaser, either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Shares, and has so evaluated the merits and risks of such
investment. Purchaser is able to bear the economic risk of an investment in the
Shares and, at the present time, is able to afford a complete loss of such
investment.

 

(i)           Purchaser acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of Company concerning the terms and conditions of
the offering of the Shares and the merits and risks of investing in the Shares;
(ii) access to information about Company and its respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of Purchaser or its representatives or
counsel shall modify, amend or affect Purchaser’s right to rely on the truth,
accuracy and completeness of Company’s representations and warranties contained
in this Agreement. Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed decision with respect to its
acquisition of the Shares.

 

(j)          Purchaser understands that the Shares are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that Company is relying in
part upon the truth and accuracy of, and Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of Purchaser to acquire the Shares.

 

(k)          Purchaser understands that no United States federal or state agency
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares or the fairness or suitability of
the investment in the Shares nor have such authorities passed upon or endorsed
the merits of the offering of the Shares.

 

(l)           No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser.

 

Van Andel represents and warrants as follows:

 

(m)         Van Andel is an individual residing in the State of Michigan, and
with respect solely to Van Andel’s obligation to surrender the 2014 Warrant
pursuant hereto, Van Andel represents and warrants that he is the holder of the
2014 Warrant free and clear of any liens or encumbrances and he has all
requisite power and authority to enter into this Agreement and surrender the
2014 Warrant pursuant hereto and on the terms hereof.

 

8

 

 

8.           Transfer Restrictions.

 

(a)           Notwithstanding any other provision of this Agreement, Purchaser
covenants that the Shares may be disposed of only pursuant to an effective
registration statement under, and in compliance with the requirements of, the
Securities Act, or pursuant to an available exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act, and in
compliance with any applicable state and federal securities laws. In connection
with any transfer of the Shares other than (i) pursuant to an effective
registration statement, (ii) to Company, (iii) to an Affiliate of Purchaser,
(iv) pursuant to Rule 144 under the Securities Act (“Rule 144”) (provided that
Purchaser provides Company with reasonable assurances (in the form of seller and
broker representation letters if required) that the securities may be sold
pursuant to such rule) or Rule 144A, (v) pursuant to Rule 144 without the
requirement that Company be in compliance with the current public information
requirements of Rule 144 and without other restriction following the applicable
holding period or (vi) in connection with a bona fide pledge, Company may
require the transferor thereof to provide to Company an opinion of counsel
selected by the transferor and reasonably acceptable to Company, the form and
substance of which opinion shall be reasonably satisfactory to Company, to the
effect that such transfer does not require registration of such transferred
Shares under the Securities Act. As a condition of transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of Purchaser under this Agreement.

 

(b)          Certificates evidencing the Shares shall bear any legend as
required by the “Blue Sky” laws of any state and a restrictive legend in
substantially the following form until such time as they are not required under
Section 8(c) (and a stock transfer order may be placed against transfer of the
certificates for the Shares):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO COMPANY.

 

In addition, if Purchaser is an Affiliate of Company, certificates evidencing
the Shares issued to Purchaser shall bear a customary “affiliates” legend.

 

9

 

 

(c)          Subject to Company’s right to request an opinion of counsel as set
forth in Section 8(a), the legend set forth in Section 8(b) above shall be
removable and Company shall issue or cause to be issued a certificate without
such legend or any other legend (except for any “affiliates” legend as set forth
in Section 8(b)) to the holder of the applicable Shares upon which it is stamped
if (i) such Shares are registered for resale under the Securities Act (provided
that, if Purchaser is selling pursuant to the effective registration statement
registering the Shares for resale, Purchaser agrees to only sell such Shares
during such time that such registration statement is effective and not withdrawn
or suspended, and only as permitted by such registration statement), (ii) such
Shares are sold or transferred in compliance with Rule 144 (if the transferor is
not an Affiliate of Company), including without limitation in compliance with
the current public information requirements of Rule 144 if applicable to Company
at the time of such sale or transfer, and the holder and its broker have
delivered customary documents reasonably requested by Company’s transfer agent
and/or Company counsel in connection with such sale or transfer, or (iii) such
Shares are eligible for sale under Rule 144 without the requirement that Company
be in compliance with the current public information requirements of Rule 144
and without other restriction and Company counsel has provided written
confirmation of such eligibility to the transfer agent. Any fees (with respect
to the transfer agent, Company counsel or otherwise) associated with the removal
of such legend shall be borne by Company. At such time as a legend is no longer
required for certain Shares, Company will no later than three (3) Business Days
following the delivery by Purchaser to Company or the transfer agent (with
concurrent notice and delivery of copies to Company) of a legended certificate
representing such Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, and together with such other customary documents as the transfer agent
and/or Company counsel shall reasonably request), deliver or cause to be
delivered to the transferee of Purchaser or Purchaser, as applicable, a
certificate representing such Shares that is free from all restrictive and other
legends. Company may not make any notation on its records or give instructions
to the transfer agent that enlarge the restrictions on transfer set forth in
this Section 8(c).

 

(d)          Purchaser hereunder acknowledges its primary responsibilities under
the Securities Act and accordingly will not sell or otherwise transfer the
Shares or any interest therein without complying with the requirements of the
Securities Act. Purchaser acknowledges that the delivery of the Shares and any
removal of any legends from certificates representing the Shares as set forth in
this Section 8 is predicated on Company’s reliance upon Purchaser’s
acknowledgement in this Section 8(d).

 

9.           Survival. All representations and warranties contained herein shall
survive the execution and delivery of this Agreement and the Closing hereunder.

 

10

 

 

10.          Indemnification. Company shall indemnify Purchaser and hold
Purchaser harmless against and in respect of any and all losses, liabilities,
damages, obligations, claims, Encumbrances, costs and expenses (including,
without limitation, reasonable attorneys' fees) incurred by Purchaser resulting
from any breach of any representation, warranty, covenant or agreement made by
Company herein or in any instrument or document delivered to Purchaser pursuant
hereto.

 

11.          Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances, and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement.

 

12.          Termination. This Agreement may be terminated at any time prior to
the Closing (a) by the mutual written consent of Purchaser and Company or (b) by
either Purchaser or Company if (i) a breach of any provision of this Agreement
has been committed by the other party and such breach has not been cured within
10 days following receipt by the breaching party of written notice of such
breach, or (ii) the Closing does not occur by July 1, 2015. Upon termination,
all further obligations of the parties under this Agreement shall terminate
without liability of any party to the other parties to this Agreement, except
that no such termination shall relieve any party from liability for any fraud or
willful breach of this Agreement.

 

13.          Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

 

14.          Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder (each, a "Notice") shall be in writing and
addressed to the parties at the addresses set forth on the first page of this
Agreement (or to such other address that may be designated by the receiving
party from time to time in accordance with this section). All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only (a) upon receipt by the receiving party, and (b) if the
party giving the Notice has complied with the requirements of this Section.

 

15.          Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

 

16.          Successor and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No party may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto, which
consent shall not be unreasonably withheld or delayed.

 

11

 

 

17.          Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

18.          Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

19.          Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

20.          Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction). Any legal
suit, action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of New York in each case located in the
city of New York and County of New York, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party's address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

21.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.       By: /s/ Thomas A. Tolworthy   Name:
Thomas A. Tolworthy   Title: Chief Executive Officer and President

 

 

DAVID L. VAN ANDEL TRUST, UNDER TRUST AGREEMENT DATED NOVEMBER 30, 1993

        By: /s/ David L. Van Andel   Name: David L. Van Andel   Title: Trustee



 

  Soley with respect to the provisions of this Agreement regarding surrender of
the 2014 Warrant:

 

  /s/ David L. Van Andel   David L. Van Andel, an individual

 

13

 

